Case: 2:20-cv-02676-MHW-MRM Doc #: 11 Filed: 07/14/20 Page: 1 of 5 PAGEID #: 134




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS


JOSEPH BRADLEY, et al.,

                       Petitioners,                :   Case No. 2:20-cv-2676

       - vs -                                          District Judge Michael H. Watson
                                                       Magistrate Judge Michael R. Merz

TIM SHOOP, Warden,
 Chillicothe Correctional Institution,

                                                   :
                       Respondent.


                       REPORT AND RECOMMENDATIONS


       This habeas corpus case is before the Court on Respondent’s Motion to Dismiss (ECF No.

7) which Petitioners oppose (ECF No. 9).

       Petitioners brought this action pursuant to 28 U.S.C. 2254 on behalf of themselves and

“and all similarly situated Ohio inmates.” (Petition, ECF No. 1, PageID 2). They style it as an

“emergency” petition and assert that they are challenging “the execution of their sentences, rather

than the validity of the convictions themselves or prison conditions.” Their claim is that, given

the parameters of the current COVID-19 pandemic, continuing to confine them in Ohio prisons

exposes them to a risk of infection and consequent serious illness which is unconstitutional under

the Cruel and Unusual Punishment Clause of the Eighth Amendment. They seek temporary,

preliminary, and permanent injunctive relief

                requiring Respondent to identify within six (6) hours of the Court's
                order, and submit to the Court a list of all medically vulnerable class
                and subclass members, and release all such persons within twenty-

                                                  1
Case: 2:20-cv-02676-MHW-MRM Doc #: 11 Filed: 07/14/20 Page: 2 of 5 PAGEID #: 135




                 four (24) hours, with such release to include support to ensure social
                 distancing and other expert recommended measures to prevent the
                 spread of coronavirus.

Id. at PageID 11. They define “release” as

                 discharge of incarcerated persons from the physical confines of
                 Ohio prisons, not necessarily release from custody. Petitioners
                 suggest that release options may include but not limited to: release
                 to home confinement, transfer furlough to a halfway house, or
                 community supervision. In other words, Petitioners seek an
                 "enlargement," which is sometimes referred to by courts as a
                 "release. "
Id.

        Petitioners Bradley and Netherland filed their Petition pro se May 26, 2020. Chief

Magistrate Judge Deavers, to whom this case was initially referred 1, issued an Order for Answer

two days later with a response time from the State much shorter than that usually allowed in §

2254 cases (ECF No. 2). Judge Deavers specifically instructed the State to “address whether this

action is more appropriately addressed under either the provision of 28 U.S.C. § 2241 or 18 [42]

U.S.C. § 1983.” The State has appropriately addressed these questions by means of the pending

Motion to Dismiss.

        The Magistrate Judge confirms this Court has subject matter jurisdiction over claims under

28 U.S.C. § 2254 brought by these two Petitioners because each is confined in custody in this

District upon conviction of a crime in the Ohio courts. The Court is authorized to exercise that

jurisdiction as to Petitioner Netherland even though he has previously filed a petition under 28

U.S.C. § 2254 because his present claim (Cruel and Unusual Punishment by virtue of confinement

in a prison during the COVID-19 pandemic) was not ripe for consideration at the time of his prior

petition. See Panetti v. Quarterman, 551 U.S. 930 (2007).



1
 The Magistrate Judge reference in the case has been transferred to the undersigned to help balance the Magistrate
Judge workload in this judicial district.

                                                        2
Case: 2:20-cv-02676-MHW-MRM Doc #: 11 Filed: 07/14/20 Page: 3 of 5 PAGEID #: 136




       Although the Court has subject matter jurisdiction, the Petition should be dismissed without

prejudice because it does not state a claim upon which habeas corpus relief can be granted.

       Beginning with Preiser v. Rodriquez, 411 U.S. 475 (1973), the federal courts have drawn

careful lines between relief properly considered in a habeas corpus action and relief that is proper

to a civil rights action under 42 U.S.C. § 1983. In Preiser the Supreme Court refused to allow

consideration of release from custody in a § 1983 case because that would bypass the procedural

requirements of a habeas action. In Nelson v. Campbell, 541 U.S. 637 (2004), and Hill v.

McDonough, 547 U.S. 573 (2006), over objection of prison officials that the relevant claims were

required to be made in habeas, the Court held challenges to methods of executing capital sentences

could be brought in § 1983 cases because it is about means of executing a sentence. Since shortly

after Nelson, this Court has entertained a long series of such challenges under § 1983, now

consolidated in In re Ohio Lethal Injection Protocol Litig., Case No. 2:11-cv-1016.

       A number of plaintiffs in the Protocol Case have sought to challenge Ohio’s chosen method

of execution by filing habeas corpus cases as well. After some ambiguity on that question, the

Sixth Circuit has now firmly held that method of execution claims must be brought in a § 1983

case and cannot be brought in habeas. In re Campbell, 874 F.3d 454 (6th Cir. 2017). The Sixth

Circuit has since recognized that Campbell is binding precedent, despite dictum in Adams v.

Bradshaw, 826 F.3d 306 (6th Cir. 2016). In re: Kenneth W. Smith, 2018 U.S. App. LEXIS 8083

(6th Cir. Mar. 29, 2018). The circuit court has also held this conclusion is not abrogated by Bucklew

v. Precythe, 139 S. Ct. 1112 (2019). In re: Kenneth W. Smith, 806 Fed. Appx. 462 (6th Cir. 2020).

Campbell arose in this Court and the Sixth Circuit affirmed the position this Court had taken in a

number of capital cases that method of execution claims must be brought in § 1983 cases and not

in habeas corpus.



                                                 3
Case: 2:20-cv-02676-MHW-MRM Doc #: 11 Filed: 07/14/20 Page: 4 of 5 PAGEID #: 137




        Campbell is controlling here. Petitioners expressly disclaim that they are challenging their

convictions (Petition, ECF No. 1, PageID 2). Instead, they say they are challenging the fact of

confinement and not the conditions of their confinement. That is a distinction without legal

significance. Petitioners admit that they continue to be subject to custody because of their

convictions, but seek to have this custody carried out in some way other than by confinement in

Ohio’s prisons. Perhaps another way of putting it is that they have been sentenced to multiple

years of imprisonment and seek to have this Court dictate non-imprisonment custody in which

they can satisfy their custodial sentences because imprisonment itself has become unconstitutional

under these pandemic conditions. But if this Court is to dictate the conditions under which

Petitioners will serve their custodial sentences, it must do so in a case brought under 42 U.S.C. §

1983.

        As Respondent notes this is the position the undersigned has already taken in Aultman v.

Shoop, 2020 U.S. Dist. LEXIS 92654 S.D. Ohio May 27, 2020) 2. Like Petitioners here, Aultman

was confined at Chillicothe Correctional Institution and complained of advanced age and

heightened susceptibility to COVID-19 (although at the time there had only been four diagnosed

COVID-19 cases at CCI). As here, the undersigned recommended dismissal without prejudice

because the Court does not have authority to grant the sort of relief sought in a habeas corpus case.



Conclusion



        Based on the foregoing analysis, the Magistrate Judge respectfully recommends that the

Petition herein be dismissed without prejudice for failure to state a claim upon which habeas corpus


2
 Although Aultman was represented by counsel, he did not object to this recommendation, but voluntarily dismissed
his petition after it was filed.

                                                       4
Case: 2:20-cv-02676-MHW-MRM Doc #: 11 Filed: 07/14/20 Page: 5 of 5 PAGEID #: 138




relief can be granted. Because reasonable jurists would not disagree with this conclusion, it is also

recommended that Petitioner be denied a certificate of appealability and that the Court certify to

the Sixth Circuit that any appeal would be objectively frivolous and should not be permitted to

proceed in forma pauperis.



July 14, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                 5
